O’Hara, J.
(concurring). I concur in the result reached by Judge Levin.
The examination of the defendant before his plea was accepted complied fully with all requirements, constitutional, statutory, court rule, and the recent requirements of People v Rufus Williams, 386 Mich 277 (1971).
I agree that the evidentiary hearing on the motion to withdraw his plea on the ground of an unkept promise relating to dropping other charges pending against him supplied ample basis to support the finding of the trial judge that such promise was not made.
I limit my decisional holding to the foregoing two issues and for the reasons I have stated herein.